Citation Nr: 0105680	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Service connection for degenerative and rheumatoid 
arthritis of the knees and spine as secondary to the service-
connected disability of residuals of a stab wound of the 
right leg.

2.  Service connection for bilateral radicular pains due to 
nerve root compression as secondary to the service-connected 
disability of residuals of a stab wound of the right leg.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for an eye disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a stab 
wound to the left leg.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958, and from December 1959 to February 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1999 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in July 1999.

In correspondence received in May 2001, the veteran indicated 
that he wished to withdraw his request for a Board hearing.

An August 2000 rating decision denied the veteran's request 
of entitlement to service connection for a cold injury 
involving the hands and feet.  This issue is not in appellate 
status, as no notice of disagreement has been received to 
initiate an appeal.

FINDINGS OF FACT

1.  Degenerative and rheumatoid arthritis of the knees and 
spine was not caused or aggravated by the service connected 
disability of residuals of a stab wound of the right leg.

2.  Bilateral radicular pains (due to nerve root compression) 
were not caused or aggravated by the service connected 
disability of residuals of a stab wound of the right leg.

3.  The veteran's flat feet disability preexisted service and 
did not increase in severity during his active military 
service. 

4.  An eye disability was not manifested during the veteran's 
military service or for many years thereafter, and disability 
of the eyes is not otherwise shown to be related to the 
veteran's military service or to any injury during service.

5.  By decision in May 1990, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a stab wound to the left leg.

6.  Evidence received since the May 1990 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for residuals of a stab 
wound to the left leg.

7.  The veteran's only service-connected disability is 
residuals of a stab wound to the right leg, which is rated 0 
percent and which, when evaluated alone and in association 
with his educational attainment and occupational experience, 
is not sufficiently disabling as to preclude substantially 
gainful employment.

CONCLUSIONS OF LAW

1.  The veteran's degenerative and rheumatoid arthritis of 
the knees and spine is not proximately due to or the result 
of his service-connected residuals of a stab wound of the 
right leg.  38 U.S.C.A. §§ 1131, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.310 (2000).

2.  The veteran's bilateral radicular pains due to nerve root 
compression are not proximately due to or the result of his 
service-connected residuals of a stab wound of the right leg.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.310 (2000).

3.  A flat feet disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 1132, and 
1153 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.303, 3.306 (2000).

4.  An eye disability was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).

5.  The May 1990 Board decision which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a stab wound to the left leg is final.  38 
U.S.C.A. § 7104 (West 1991).

6.  Evidence received since the May 1990 Board decision 
pertinent to the issue of entitlement to service connection 
for residuals of a stab wound to the left leg is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

7.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, for assistance to a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, service, private, 
and VA medical records have been obtained.  Under the 
circumstances, the Board finds that no useful purpose would 
be served in this case by delaying appellate review for 
additional development.  The record as it stands allows for 
equitable appellate review, and the Board finds that there 
has been substantial compliance with the provisions of the 
Veterans Claims Assistance Act of 2000.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

I.  Secondary Service Connection Claims

The veteran contends that his arthritis of the knees and 
spine and bilateral radicular pains (due to nerve root 
compression) are related to his service-connected residuals 
of a stab wound of the right leg.

The veteran was granted service connection for residuals of a 
stab wound of the right leg in a June 1986 rating decision.

A May 1986 VA examination reflects a diagnosis of bilateral 
radicular pain, possibly secondary to nerve root compression.  
May 1986 X-rays revealed degenerative arthritic changes of 
the knees.

A June 1989 private X-ray of the lumbar spine revealed 
degenerative changes.

At a May 1996 VA neurologic examination, the examiner stated 
that the veteran had a perfectly normal neurologic 
examination with no evidence of neurologic deficit as a 
result of stabbing injuries.  

At a November 1996 VA examination, the veteran complained of 
pain which "shoots up and down his legs" and constant knee 
pain following a stabbing incident in service.  The examiner 
stated that he did "not believe that arthritic changes would 
be secondary to these stab wounds based on the lack of joint 
involvement."

Even assuming that the veteran currently suffers from 
radicular pain and arthritis of the knees and spine, the 
Board finds that the preponderance of the evidence is against 
a finding that the radicular pain and arthritis are related 
to the veteran's service connected residuals of a stab wound 
of the right leg.  No physician has suggested such a 
relationship, and VA examiners have specifically stated that 
no such relationship exists.  Although the veteran may 
testify as to symptoms he perceives to be manifestations of 
disability, the etiology of a chronic disability is a matter 
that must be made by medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As such, the Board is compelled to 
find that the preponderance of the evidence is against a 
finding that the veteran's degenerative and rheumatoid 
arthritis of the knees and spine and bilateral radicular 
pains due to nerve root compression are proximately due to or 
the result of his service-connected residuals of a stab wound 
of the right leg.

II.  Service connection for flat feet

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Flat feet were noted on the veteran's August 1955 and 
November 1959 enlistment examinations.  The report of medical 
history portion of the August 1958 service separation 
examination indicates that the veteran denied foot trouble; 
clinical evaluation of the veteran's feet during the August 
1958 service separation examination noted pes planus, 
moderate, nondisabling.  A December 15, 1959 service medical 
record noted 3rd degree pes planus with pronation; another 
December 1959 record noted pronation due to shoe wedging.  
Flat feet were not noted on the veteran's February 1960 
service separation examination.

In the instant case, the evidence clearly and unmistakably 
shows that the veteran suffered from flat feet prior to 
service.  Therefore, the issue before the Board is whether 
the veteran's flat feet disability was aggravated by his 
service.

The medical evidence does not show that there was an increase 
in the underlying severity of the veteran's flat feet 
disability during service.  In the present case, there is no 
competent medical evidence that shows an increase in the 
underlying flat feet disability during service.  The veteran 
denied foot trouble during his first period of service, and 
flat feet were not noted on his February 1960 separation 
examination (second period of service).  In short, the Board 
concludes that the preponderance of the evidence is against a 
finding that there was a permanent increase in disability 
during service associated with the veteran's preexisting flat 
feet disability.

III.  Service connection for an eye disability

Service medical records contain no complaints or treatment 
for a disability of the eyes.  Defective vision was noted on 
the veteran's August 1955 enlistment examination, and the 
veteran was assigned a physical profile of "3" for his 
eyes.  Bilateral, correctable myopia was noted on the 
veteran's August 1958 service separation examination.  
Defective vision was noted on the veteran's February 1960 
service separation examination, and the veteran was assigned 
a physical profile of "2" for his eyes.

A May 1986 VA examination revealed that the veteran's pupils 
were equal, regular, and reactive to light; extraocular 
muscles were intact, and examination of the fundi revealed 
sharp discs.  No eye disability was noted in the diagnosis 
portion of the examination.

A September 1986 VA medical record indicated that the veteran 
had extraocular movements "in which he sees double" on the 
right lateral gaze.  

A July 1987 private medical record indicted diagnoses of 
esotropia, myopia, and presbyopia.

A June 1989 private medical record indicated a diagnosis of 
complaints of double vision with right lateral gaze.

A May 1993 VA treatment record reflects that the veteran 
complained of "spots and floaters" in his eyes since 1956.  
The assessment appeared to indicate diplopia secondary to 
trauma in service in 1956.

The Board finds that the preponderance of the evidence is 
against a finding that any eye disability is related to the 
veteran's military service.  Service medical records contain 
no complaints or treatment for an eye disability (other than 
defective vision).  Moreover, there is no indication in the 
service medical records of an incident involving trauma 
associated with the veteran's eyes.  While the May 1993 VA 
physician entered an assessment appearing to link an eye 
disability to trauma in service in 1956, the Board notes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  It 
appears that the VA physician's conclusion as to trauma in 
1956 was based entirely on history furnished by the veteran 
since it appears that the physician did not have any of the 
veteran's service medical records or the reports of the post-
service records.  The opinion of the May 1993 VA physician is 
therefore of diminished probative value, and the reference to 
1956 therefore does not constitute a medical opinion 
suggesting a link to service since it was clearly based on 
history furnished by the veteran.

Additionally, the Board notes that no eye disability (other 
than defective vision) was noted during the veteran's second 
period of service.  Not only is there no documented eye 
disability or injury during service, there is also no 
supporting evidence of any eye problem for many years after 
the veteran's discharge in 1960.  In other words, there is no 
persuasive evidence of a continuity of eye disability 
symptomatology since service.

With regard to the current diagnoses of refractive errors 
(such as presbyopia), the law concerning service connection 
for a congenital or developmental defect is dispositive.  
Refractive errors are defects of the form or structure of the 
eye of congenital or developmental origin for which service 
connection may not be granted.  See M21-1, Part VI, paragraph 
11.07.  in short, the preponderance of the evidence is 
against a finding that any eye disability is related to the 
veteran's military service.

IV.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a stab 
wound to the left leg

A May 1990 Board decision is the most recent final decision 
denying this claim.  38 U.S.C.A. § 7104.  As such, the claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The May 1990 Board decision determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for residuals of a stab 
wound to the left leg on the basis that there was no evidence 
to show that the veteran sustained a stab wound to the left 
leg during either period of his active duty service.  Service 
medical records associated with the claims file did not 
reveal a stab wound to the lower left extremity.  A June 1986 
VA examination noted a left knee scar (asymptomatic) but did 
not link the scar to the veteran's service.  The evidence 
added to the claims file since May 1990 includes the 
veteran's statements, VA examinations dated in May 1996, 
November 1996, and March 1998, and duplicate service and VA 
records.  While the examinations revealed a left lower 
extremity scar, no examiner has linked the scar to service.  
The Board finds that the additional evidence is not new 
because it is essentially cumulative of previously considered 
evidence.  See 38 C.F.R. § 3.156.  That is, it merely 
confirms what was already known.  The record remains devoid 
of medical evidence indicating that the veteran currently has 
residuals of a stab wound to the left leg as a result of his 
military service.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the May 1990 Board decision 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), because, by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108; Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  Thus, the veteran's claim of 
entitlement to service connection for residuals of a stab 
wound to the left leg is not reopened.

The Board has not been made aware of any evidence which might 
be new and material, but which has not been submitted with 
the application.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 
8 Vet. App. 522, 525 (1996).

V.  Entitlement to TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected only for residuals of a stab 
wound of the right leg, currently evaluated as 0 percent 
disabling.  In light of the foregoing, the veteran fails to 
satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), as he does not 
have one disability ratable at 60 percent or more, nor does 
he have one disability rated at 40 percent or more, with 
sufficient additional disability to bring the total to 70 
percent or more.

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU claim on an extraschedular basis on the 
grounds that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.  
Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

According to the veteran's application for increased 
compensation based on total disability, the veteran completed 
three years of high school and last worked in telephone 
repair manufacturing in 1986.  Medical records and records 
from the Social Security Administration indicate that the 
veteran suffers from numerous non-service-connected medical 
problems, including hypertension, atherosclerotic coronary 
artery disease, and arthritis of the knees and lumbar spine.  
As for the veteran's service-connected stab wound disability, 
the March 1998 VA examiner stated that there was no loss of 
muscle mass or muscle function of the right leg.  Thus the 
evidence indicates that the veteran's work impairment is not 
due to his service-connected stab wound disability.

Based on the foregoing, and especially in view of the fact 
that there does not appear to be any medical opinion of 
record which relates that the veteran is unemployable due to 
his service-connected stab wound disability, the Board 
concludes that his stab wound disability is not shown to 
preclude a variety of substantially gainful employment.  
Accordingly, the veteran is not entitled to a total 
disability rating based on individual unemployability.

VI.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant favorable determinations.


ORDER


Service connection for degenerative and rheumatoid arthritis 
of the knees and spine as secondary to the service-connected 
disability of residuals of a stab wound of the right leg is 
denied.

Service connection for bilateral radicular pains due to nerve 
root compression as secondary to the service-connected 
disability of residuals of a stab wound of the right leg is 
denied.

Service connection for flat feet is denied.

Service connection for an eye disability is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for residuals of a stab wound to the left 
leg is denied.

A total disability rating based on individual unemployability 
is denied.




		
	JOHN R. PAGANO	
	Acting Member, Board of Veterans' Appeals



 

